DETAILED ACTION

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
Claim 2, line 2: The language reading “coupled the” appears to be a typographical error intended to read “coupled to the”
Claim 5, line 2: The language reading “coupled the” appears to be a typographical error intended to read “coupled to the”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletchnuts (see attached Notice of References Cited, Reference U).
In reference to claim 1, Fletchnuts discloses a universal adjustable magazine capacity limiting assembly kit configured to limit a cartridge capacity of a firearm magazine having a magazine body, a magazine spring, a cartridge follower and a magazine floor plate, the universal magazine capacity limiting assembly comprising: 
a configurable magazine capacity limiter body having a top edge configured to securely operate with a cartridge follower of a firearm magazine, the cartridge follower configured to be operatively coupled to a top of a magazine spring of the firearm magazine, wherein the limiter body is configured to be installed substantially within coils of the magazine spring, and wherein the limiter body is further configured to limit the travel of the magazine follower within the magazine body thereby limiting a cartridge capacity of the firearm magazine (see Photographs 1-3, below); and
wherein the limiter body includes at least one removable and stackable component configured to be thereby enabling a corresponding plurality of cartridge capacities for the firearms magazine (see Photographs 1-3 below, either one of the limiter base or limiter body, as labeled below, may be considered the removable and stackable component).
In reference to claim 4, Fletchnuts discloses the claimed invention, as clearly set forth above (also see Photographs 1-3, below, which clearly disclose the magazine body, cartridge follower, magazine spring, and magazine floor plate).

    PNG
    media_image1.png
    959
    769
    media_image1.png
    Greyscale

Photograph #1

    PNG
    media_image2.png
    599
    802
    media_image2.png
    Greyscale

Photograph #2

    PNG
    media_image3.png
    880
    766
    media_image3.png
    Greyscale

Photograph #3

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauch et al. (5568696; hereinafter Mauch).
In reference to claim 1, Mauch discloses a universal adjustable magazine capacity limiting assembly kit configured to limit a cartridge capacity of a firearm magazine having a magazine body, a magazine spring, a cartridge follower and a magazine floor plate, the universal magazine capacity limiting assembly comprising: 
a configurable magazine capacity limiter body having a top edge configured to securely operate with a cartridge follower of a firearm magazine, the cartridge follower configured to be operatively coupled to a top of a magazine spring of the firearm magazine, wherein the limiter body is configured to be installed substantially within coils of the magazine spring, and wherein the limiter body is further configured to limit the travel of the magazine follower within the magazine body thereby limiting a cartridge capacity of the firearm magazine (figures, limiter body 6 + 13; figure 1 shows said limiter body installed within at least two coils of the magazine spring); and
wherein the limiter body includes at least one removable and stackable component configured to be thereby enabling a corresponding plurality of cartridge capacities for the firearms magazine (figures, either one of elements 6 or 13).
In reference to claim 2, Mauch discloses the claimed invention (the top of element 13 is defined by a cupped section, which is shown to be receiving the bottom of follower 7 in figure 4a; see figure 1 to map the bottom of the follower to figure 4a).
In reference to claims 4 and 5, Mauch discloses the claimed invention, as set forth above (also see figures1-4a, magazine body 1, cartridge follower 7, spring 4, floor plate 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mauch. Mauch discloses the claimed invention, except for wherein the at least one stackable component includes a mating interface with a latch and a mating notch. However, it is noted that Mauch discloses that the at least one stackable component 6 may be formed as a multi-piece component (column 7, lines 34-35). Further, figure 3a appears to show such a multi-piece element 6 with an interface 6a between pieces. However, Mauch remains silent as to how the interface 6a is formed or how the multiple pieces are coupled to one another. Figure 3a merely shows that the top piece fits into the bottom piece.
Mauch further discloses that it is known to connect a structure to another structure with a male/female interface that utilizes a latch and mating notch to secure the structures to one another, in order to provide a secure connection between said structures (figure 3a, magazine body 1 receives floor plate 2 in a male/female type interface with body 1 having notches 15 that receive latches 5). Thus, it would have been obvious to a person of ordinary skill in the art to provide the stackable component 6 with notches and latches at the male/female interface 6a between the top and bottom pieces, in order to provide a secure connection between said pieces, and since Mauch remains silent as to how said pieces are connected, and thus, implicitly suggests that one may look to the known solutions for such connection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9488426. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 and 4 of the application are to be found in claims 1 and 9 of the patent. The difference lies in the fact that the patent claims set forth many more elements, and are thus more specific. Thus, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has ben held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claims 1 and 4 of the application are not patentably distinct from claims 1 and 9 of the patent.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10041752. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1-6 of the application are to be found in claims 1-6 of the patent. The difference lies in the fact that the patent claims set forth many more elements, and are thus more specific. Thus, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claims 1-6 of the application are not patentably distinct from claims 1-6 of the patent.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11175106. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1-6 of the application are to be found in claims 1-6 of the patent. The difference lies in the fact that the patent claims set forth many more elements, and are thus more specific. Thus, the invention of the patent is in effect a "species" of the "generic" invention of the application. It has been held that the generic invention is "anticipated" by the "species." See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Thus, claims 1-6 of the application are not patentably distinct from claims 1-6 of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641